 Case 2:20-cv-07524-RSWL-AS Document 5 Filed 08/21/20 Page 1 of 3 Page ID #:295



 1
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
11
12
     ALAN DOUGLAS,                   ) Case No. CV 20-07524-RSWL (AS)
13                                   )
                     Petitioner,     ) ORDER OF DISMISSAL
14                                   )
                                     )
15        v.                         )
                                     )
16 Superior Ct of California         )
   for Los Angeles County,           )
17                                   )
                  Respondent.        )
18                                   )
19
20                             I.   BACKGROUND
21
22        On August 18, 2020, Alan Douglas (“Petitioner”), proceeding
23 pro se, filed a Petition for Writ of Habeas Corpus by a Person in
24 State Custody pursuant to 28 U.S.C. § 2254 (“Petition”).         (Docket
25 Entry No. 1).
26
27        The Petition asserts the following grounds for federal habeas
28 relief: (1) “Trial court [TC] and TJ ERR in Judgments with gross

                                       1
 Case 2:20-cv-07524-RSWL-AS Document 5 Filed 08/21/20 Page 2 of 3 Page ID #:296



 1 bias   and    prejudice.”;   (2)    “TJ      let     Opposition    to   use   False
 2 Statements when issued Judgments against Petitioner.”; (3) “TC
 3 failed to reassign[] the Consolidated Cases BC657529/BC696685 to
 4 Settlement Court.”; (4) “TC ERR[S] when rejected Default Judgment
 5 in favor of Petitioner.”; and (5) “TC get[s] free pass for
 6 tortfeasors and denied Petitioner’s right for Jury Trial and
 7 Compensation.”       (Petition at 5-6, Attachments).
 8
 9        A Petition for Writ of Habeas Corpus can only be filed by a
10 petitioner who is in state custody and contends that such custody
11 is in violation of the Constitution, laws or treaties of the
12 United States. 28 U.S.C. § 2254(c). Here, Petitioner has failed
13 to allege he is in state custody and that such custody is in
14 violation of the Constitution, laws or treaties of the United
15 States.
16
17        Moreover,     the   claims    alleged          in   the     Petition    are
18 incomprehensible, vague and conclusory.                See Hendrix v. Vasquez,
19 908    F.2d   490,   491   (9th   Cir.       1990)    (“Summary    dismissal     is
20 appropriate only where the allegations in the petition are ‘vague
21 [or] conclusory” or palpably incredible . . . ‘or patently
22 frivolous or false.’”)(citations omitted).                 Petitioner has also
23 failed to allege any claim(s), much less any the claims which go
24 to the fact or duration of his confinement.                       See Preiser v.
25 Rodriguez, 411 U.S. 475, 489 (1973).
26
27        Finally, since Petitioner has failed to name the proper
28 respondent, the name of the state officer having custody over

                                            2
 Case 2:20-cv-07524-RSWL-AS Document 5 Filed 08/21/20 Page 3 of 3 Page ID #:297



 1 Petitioner   (i.e., prison warden), see Stanley v. California
 2 Supreme Court, 21 F.3d 359, 360 (9th Cir. 1984); Rule 2(a), Rules
 3 Governing Section 2254 Cases in the United States Supreme Court,
 4 the Court lacks jurisdiction over the Petition.            See Smith v.
 5 Idaho, 392 F.3d 350, 352-55 (9th Cir. 2004).
 6
 7        Because Petitioner does not state a claim for relief under
 8 28 U.S.C. § 2254, dismissal of the Petition is warranted.
 9
10                                II.   ORDER
11
12        ACCORDINGLY, IT IS ORDERED that the Petition be dismissed
13 without prejudice.
14
15        LET JUDGMENT BE ENTERED ACCORDINGLY.
16
17 DATED: 8/21/2020
18
19                                              s/ RONALD S.W. LEW
                                                   RONALD S.W. LEW
20                                          UNITED STATES DISTRICT JUDGE
21
     Presented by:
22
23             /s/
            ALKA SAGAR
24 UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                        3
